PER CURIAM.
After the mandate embodying our decision in Slattery Co. v. Lamson Co. (June 10, 1924) 299 F. 285, reached the District Court, an injunction was issued restraining the Slattery Company from infringing the first two claims of the Libby patent. The Slattery Company thereupon installed a different type of valve, and the Lamson Company, contending that the new valve infringed claims 1 and 2 of the Libby patent, presented a petition asking that the Slattery Company be cited for contempt. A hearing was had on the petition, and the District Court found that the structure now used by the Slattery Company did not infringe; that the controlling valve of the Libby device, which is an essential part of it, and without which it will not function, is entirely wanting in the present Slattery structure, and entered a decree that the new structure did not infringe, and dismissed the petition for attachment. We fully agree with the conclusion reached in the court below and for the reasons there stated. The decree of the District Court is affirmed, with costs to the appellees.